Order entered June 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00486-CV

                         IN RE BARBARA JOHNSON

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-10-14794

                                    ORDER
                 Before Justices Osborne, Pedersen, and Goldstein

      Before the Court is relator’s May 23, 2022 petition for writ of mandamus in

which relator complains of the trial court’s order dismissing her appeal from the

Associate Judge’s April 26, 2021 report. We request a response, if any, from real

party in interest and respondent by July 6, 2022.


                                             /s/    BONNIE LEE GOLDSTEIN
                                                    JUSTICE